UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04526 Name of Registrant: Vanguard Quantitative Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2012 – September 30, 2013 Item 1: Reports to Shareholders Annual Report | September 30, 2013 Vanguard Growth and Income Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 8 Fund Profile. 13 Performance Summary. 14 Financial Statements. 16 Your Fund’s After-Tax Returns. 34 About Your Fund’s Expenses. 35 Trustees Approve Advisory Arrangements. 37 Glossary. 39 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ship's wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard, another ship of that era, served as the flagship for Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended September 30, 2013 Total Returns Vanguard Growth and Income Fund Investor Shares 19.54% Admiral™ Shares 19.69 S&P 500 Index 19.34 Large-Cap Core Funds Average 19.85 Large-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance September 30, 2012, Through September 30, 2013 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard Growth and Income Fund Investor Shares $30.73 $36.02 $0.629 $0.000 Admiral Shares 50.18 58.82 1.090 0.000 1 Chairman’s Letter Dear Shareholder, Stocks rose during the 12 months ended September 30, and the Standard & Poor’s 500 Index—Vanguard Growth and Income Fund’s benchmark—reached a new high. Investor Shares of the fund returned 19.54% during the period, a bit ahead of the 19.34% returned by the benchmark. However, the fund was a step behind the 19.85% average return posted by its peer group of large-capitalization core funds. Earlier in the fiscal year, stocks continued to climb despite fiscal tensions in Europe and the United States’ own “fiscal cliff” drama. They plunged in August, as investors worried about tensions in the Middle East and the consequences of an earlier-than-expected winding down of the Federal Reserve’s economic stimulus program. Stocks rebounded sharply in mid-September, however, after the Fed surprised investors by tabling its early-start plan—and the S&P 500 immediately edged up to a new record. In this environment, the combined efforts of the Growth and Income Fund’s three advisors produced more sector-by-sector gains than shortfalls relative to the benchmark index. Using complementary types of computer-driven quantitative analysis, the advisors had their most successful selection among consumer discretionary stocks. This sector includes 2 companies that do well in economic upswings (both rapid and, as now, more slow-paced), when consumers are more comfortable opening their wallets to make elective purchases. Note: If you hold shares in a taxable account, you may wish to review the table and discussion of after-tax returns for the fiscal year, based on the highest tax bracket, later in this report. Stocks dodged obstacles, but worries didn’t cease As I’ve noted, domestic equities posted a strong gain for the period. So did international stocks, even though emerging market equities struggled amid worries about slowing global economic growth. Still, markets were roiled in the waning days of September ahead of the partial U.S. government shutdown that began October 1. It’s natural for investors to be concerned by the situation in Washington. But as Sarah Hammer, a senior analyst in Vanguard Investment Strategy Group, noted in the midst of the temporary shut down, they shouldn’t be unduly influenced by these events. “Investors are often best served by sticking to their long-term investment plans and avoiding short-term decisions based on the legislative outlook,” Ms. Hammer said. Our recurrent advice to stick to your plan may lack pizzazz, but it’s proven to be sound counsel over the decades. Market Barometer Average Annual Total Returns Periods Ended September 30, 2013 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 20.91% 16.64% 10.53% Russell 2000 Index (Small-caps) 30.06 18.29 11.15 Russell 3000 Index (Broad U.S. market) 21.60 16.76 10.58 MSCI All Country World Index ex USA (International) 16.48 5.95 6.26 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -1.68% 2.86% 5.41% Barclays Municipal Bond Index (Broad tax-exempt market) -2.21 3.24 5.98 Citigroup Three-Month U.S. Treasury Bill Index 0.07 0.07 0.14 CPI Consumer Price Index 1.18% 2.34% 1.37% 3 Bond returns were negative despite September’s bounce Investor concern about the Fed’s potential tapering of its stimulus program—which entailed large-scale purchases of bonds—affected the asset class’s performance. Though they posted declines for the year, bonds trimmed their losses after the Fed said it would continue the purchases. The broad U.S. taxable bond market returned –1.68% for the fiscal year, and the yield of the 10-year Treasury note closed at 2.63% after starting at 1.64%. (Bond yields and prices move in opposite directions.) Municipal bonds returned –2.21% after rebounding a bit in September. Money markets and savings accounts barely budged as the Fed’s target for short-term interest rates remained at 0%–0.25%. Consumer discretionary selections turned in the best relative results The biggest boost to the Growth and Income Fund’s sector returns compared with its benchmark came from consumer discretionary stocks, followed by financials, materials, utilities, and health care. The fund’s advisors seek stocks that have investment characteristics similar to those of the S&P 500 Index but are expected to produce a higher total return. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Growth and Income Fund 0.36% 0.25% 1.15% The fund expense ratios shown are from the prospectus dated January 28, 2013, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2013, the fund’s expense ratios were 0.36% for Investor Shares and 0.26% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2012. Peer group: Large-Cap Core Funds. 4 In consumer discretionary, media businesses such as cable and satellite companies and large newspaper organizations were the most substantial contributors to relative results. The advisors’ selection of retailing stocks, including strictly internet companies, provided generally positive results. Manufacturers of tires and large household appliances also lifted returns; homebuilder stocks, however, lagged. In the financial sector, the fund’s diversified banking stocks produced mixed results that, in aggregate, were disappointing. Bright spots included diversified insurers, consumer finance companies, and real estate investment trusts. Good results also came from gold producers; electric utilities; and providers of health care products, services, equipment, and supplies. Some of the least successful stock choices were in the consumer staples sector, especially among packaged food companies. Fund finishes the second year of its multi-manager approach The fund delivered an average annual return of 6.89% over the ten years ended September 30. This was a few steps behind its benchmark but ahead of the average return of its peers. Total Returns Ten Years Ended September 30, 2013 Average Annual Return Growth and Income Fund Investor Shares 6.89% S&P 500 Index 7.57 Large-Cap Core Funds Average 6.24 Large-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 As you may know, fiscal 2014 is the second year in which Vanguard Growth and Income Fund is using a multimanager approach. With the introduction of this approach—I describe our thinking on the subject in more detail below—we believe that the fund is well-positioned to provide competitive results over the long term. Moreover, the effect of the advisors’ performance on shareholders will be helped by the fund’s low costs, a Vanguard hallmark. Investment insight Don’t let a trick of the calendar alter your course When making investment decisions, it’s important to weigh past returns with caution. That’s because investment returns from any particular period are an unreliable anchor for gauging the future. They can be highly date-dependent. For example, take the five-year average annual return for the broad U.S. stock market. That average just made a startling bounce: from 1.30% for the period ended September 30, 2012, to 10.58% for the period ended September 30, 2013. True, the market returned a hearty 21.60% in the most recent 12 months, but that’s not enough to explain such a big leap in the average. Significantly, the year ended September 30, 2008––when U.S. stocks returned –21.52% during the financial crisis––has now rolled off the five-year calculation. The important thing to remember is that historical returns are just that: historical. Basing investment decisions on such date-dependent snapshots could easily lead you to alter course––possibly in the wrong direction. Instead, Vanguard believes, you should build your asset allocation strategy on long-term risk-and-return relationships, always recognizing that no level of return is guaranteed. Which five-year average should you count on? (Answer: None of them!) Average annual returns for U.S. stocks over five-year periods ended September 30 2007 16.18% 2008 5.70 2009 1.56 2010 0.92 2011 –0.92 2012 1.30 2013 10.58 Note: The U.S. stock market is represented by the Russell 3000 Index. Source: Vanguard. 6 Low costs and diversity of thought can make a good combination Investors sometimes ask why Vanguard uses a multi-advisor approach for many of its actively managed equity funds. Just as we recommend diversification within and across asset classes for an investor’s overall portfolio, we think significant benefits can accrue from using multiple advisory firms for a single fund: diversity of investment process and style, thought, and holdings. All of these elements can lead to less risk and better results. Because not all investment managers invest the same way, their returns relative to the benchmark don’t move in lockstep. As with many investment topics, however, there are some misconceptions about the benefits of using a multi-manager approach. For example, it is often suggested that the best ideas of the advisors are diluted when they are combined in one portfolio. Recent Vanguard research has found otherwise. Conventional wisdom also suggests that multi-manager funds tend to be expensive. At Vanguard, this is not the case: Low costs are a hallmark of all our offerings. And Vanguard research indicates that low costs can contribute greatly to investing success, helping investors keep more of a portfolio’s return. (You can read more in Analyzing Multi-Manager Funds: Does Management Structure Affect Performance? , available at vanguard.com/research.) As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer October 14, 2013 Advisors’ Report Vanguard Growth and Income Fund’s Investor Shares returned 19.54% for the 12 months ended September 30. The fund’s Admiral Shares returned 19.69%. Its benchmark, the Standard & Poor’s 500 Index, returned 19.34%, and the average return of its large-cap core fund peers was 19.85%. Your fund is managed by three independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct yet complementary investment approaches. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the fiscal year and of how the portfolio’s positioning reflects this assessment. (Please note that Los Angeles Capital’s discussion refers to industry sectors as defined by Russell classifications rather than by the Global Industry Classification Standard used elsewhere in this report.) These comments were prepared on October 10, 2013. Vanguard Growth and Income Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy D. E. Shaw Investment 33 1,645 Employs quantitative models that seek to capture Management, L.L.C. predominantly “bottom up” stock-specific return opportunities while aiming to keep the portfolio’s sector weights, size, and style characteristics similar to the benchmark. Los Angeles Capital 33 1,640 Employs a quantitative model that emphasizes stocks with characteristics investors are currently seeking and underweights stocks with characteristics investors are currently avoiding. The portfolio’s sector weights, size, and style characteristics may differ modestly from the benchmark in a risk-controlled manner. Vanguard Equity Investment 33 1,639 Employs a quantitative, fundamental management Group approach, using models that assess valuation, growth prospects, management decisions, market sentiment, and earnings quality of companies versus their peers. Cash Investments 1 102 These short-term reserves are invested by Vanguard in equity index products to simulate investments in stocks. Each advisor also may maintain a modest cash position. 8 D. E. Shaw Investment Management, L.L.C. Portfolio Manager: Anne Dinning, Ph.D., Managing Director and Chief Investment Officer The primary themes driving equity market valuations during the reporting period were the European debt crisis, national elections in the United States and Japan, and macroeconomic developments in emerging markets, Japan, and the United States. Major U.S. headlines over the 12 months included the “fiscal cliff” negotiations, the Federal Reserve’s stimulus program, and the potential tapering of that program. Negative economic news from Brazil, China, and India raised investor fears about slowing growth and rising inflation in emerging markets early in the period, but U.S. corporate profits generally held strong throughout the fiscal year. In the first calendar quarter of 2013, the Bank of Japan unveiled an aggressive quantitative easing program, and the inconclusive results of the Italian national election, along with the banking crisis in Cyprus, rekindled concerns about the stability of the Eurozone. Improved macroeconomic news from Europe and China helped boost investor sentiment in the third quarter of 2013. We generally ascribe portfolio performance to bottom-up stock selection; exposure to common risk factors such as value, growth, and market capitalization; and exposure to industry groups. Stock selection significantly aided results for the period. The three largest contributors to performance were overweight positions in American International Group, priceline.com, and Viacom. The three greatest detractors were an overweight position in Apple and underweight positions in Citigroup and Gilead Sciences. Common risk factors had a modest positive impact on relative performance. The portfolio benefited from small exposures to high-momentum, small-cap, and value stocks. Sector and industry deviations from benchmark weights detracted slightly. Despite concerns about the fiscal cliff and the Federal Reserve’s plans for its monetary stimulus program, equity markets in the United States reached new highs. However, we believe that the potential for downside shocks on the U.S. macroeconomic or political front and for unexpected tapering moves by the Fed constitute clear risks. Los Angeles Capital Portfolio Managers: Thomas D. Stevens, CFA, Chairman and Principal Hal W. Reynolds, CFA, Chief Investment Officer and Principal Stock market gains were distributed broadly across economic sectors during the fiscal year ended September 30; 12 out of 15 sectors generated double-digit returns. Despite modest earnings growth 9 and continued downward GDP revisions globally, equities managed to outperform expectations. A commitment by central banks to maintain their low-interest-rate policies and a narrowing equity risk premium caused, in part, by a dearth of attractive investment opportunities drove returns. Equity risk, as measured by the VIX (Chicago Board Options Exchange Market Volatility Index), generally drifted lower during the year. But uncertainty about the budget deficit and the debt ceiling subsequently moved the index back toward the high end of its 12-month range. On a positive note, analysts project 3% earnings growth for the third calendar quarter, with more significant gains expected by year-end. The main driver of these projections is a financial sector that continues to benefit from five years of monetary stimulus. Housing prices have risen nationally for 15 straight months, but they appear to be decelerating because of the recent increase in long-term interest rates. The breadth of the global slowdown and record levels of profit margins for U.S. companies present significant challenges for companies seeking to achieve high real growth rates. An analysis of equity factors over the reporting period shows that earnings quality, short-term growth rates, momentum, and leverage all contributed to return. Larger companies generally underperformed as investors turned their attention to riskier, smaller-capitalization, higher-growth assets. The jump in interest rates also put pressure on share prices for companies with higher dividend yields. The best-performing sectors were biotechnology, business services, consumer cyclicals, and finance. The worst were technology, telecom, and energy. During the fiscal year, the portfolio shifted out of utilities and internet stocks and into the health care and consumer sectors. While maintaining its bias toward higher-quality securities, it has increased its exposure to smaller, higher-growth securities with attractive earnings yields. Facing rising real yields and tempered expectations for economic growth, investors are clearly looking for attractively valued companies with sustainable growth rates. Our research process has led us to overweight consumer and health care stocks and underweight the economically sensitive capital goods, technology, and energy sectors. The portfolio has decreased its exposure to higher-yield stocks and increased its exposure to higher-beta, smaller-cap stocks with stronger growth prospects. 10 Vanguard Equity Investment Group Portfolio Managers: James D. Troyer, CFA, Principal James P. Stetler, Principal Michael R. Roach, CFA For the 12 months ended September 30, 2013, equities in general experienced above-average returns. The broad U.S. equity market delivered a robust return of more than 20%; small-cap stocks outperformed their larger-cap counterparts by about 10 percentage points. The U.S. market performed similarly to those of other developed countries, while emerging-market returns were basically flat. Performance within the benchmark was broad-based: Nine of its ten sectors generated positive returns. Results were best in industrials, consumer discretionary, and financials. Telecommunications declined. Equity investor sentiment seemed to gain confidence at the start of the fiscal year as economic data from around the world continued to improve, albeit at a snail’s pace. In the United States, the longer-term economic outlook is one of cautious optimism. GDP growth is expected to accelerate into 2014 and 2015, the housing market continues to recover, the unemployment rate is slowly falling, and corporate balance sheets are strong, with profits holding up. Recently, however, macro events have again grabbed recent headlines, and this may translate into near-term market volatility. The Federal Reserve’s mixed signals on the tapering of its quantitative easing program, a jump in interest rates, and the failure of Congress and the White House to reach a budget agreement or forestall a federal government shutdown have left investors guessing about the market’s immediate prospects. Under these conditions, an increase in volatility would not be surprising, given how quickly stocks have risen here and abroad. Equity markets will always be subject to short-term fluctuations brought on by the latest headlines. We find that often there is too much focus on the short term and not enough on the fundamental conditions and attributes that give investors the best chance of success. Strategies such as ours shift the focus back to company fundamentals by seeking to capture the spread between undervalued and overvalued stocks. As indicated above, our strategy is not unlike that of traditional fundamental managers. However, we use a strict quantitative process to compare stocks and identify those with characteristics that should help them outperform over the long run. Our in-house research efforts center on a combination of valuation and other factors focused on fundamental growth. This allows us to take advantage of market inefficiencies caused by persistent biases 11 in investor behavior. Using the results of our modeling, we then construct our portfolio. Our goal is to minimize exposure to risks that our research indicates do not improve returns, such as market capitalization and other risks relative to our benchmark. In our view, these exposures cannot be justified by the rewards available. Over the course of the fiscal year, our approach yielded mixed results. Our selection results were positive in five of the ten sectors in the benchmark; they were strongest in consumer discretionary, materials, and industrials. Selection results were neutral in three sectors, and we underperformed in health care and financials. At the individual stock level, the largest contributions came from overweight positions in Goodyear Tire & Rubber, Western Digital, and Boeing. In addition, we benefited from underweighting or avoiding poorly performing stocks such as Newmont Mining and Apple. We were not able to avoid all laggards. Overweight positions in CF Industries, IBM, and PulteGroup directly lowered results. And underweighting companies such as Gilead Sciences and Visa, which were not positively identified by the fundamentals in our model, hurt performance relative to the benchmark. 12 Growth and Income Fund Fund Profile As of September 30, 2013 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VQNPX VGIAX Expense Ratio 1 0.36% 0.25% 30-Day SEC Yield 1.71% 1.82% Portfolio Characteristics DJ U.S. Total Market S&P 500 FA Fund Index Index Number of Stocks 640 500 3,636 Median Market Cap $52.1B $64.9B $40.2B Price/Earnings Ratio 17.9x 17.9x 19.5x Price/Book Ratio 2.4x 2.5x 2.5x Return on Equity 16.4% 17.9% 16.5% Earnings Growth Rate 10.3% 10.9% 11.1% Dividend Yield 2.1% 2.1% 1.9% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate 109% — — Short-Term Reserves 0.4% — — Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index FA Index Consumer Discretionary 14.5% 12.5% 13.3% Consumer Staples 10.0 10.0 8.7 Energy 9.9 10.5 9.6 Financials 17.2 16.3 17.3 Health Care 13.9 13.0 12.6 Industrials 10.4 10.7 11.4 Information Technology 15.3 17.9 17.9 Materials 3.5 3.5 3.8 Telecommunication Services 2.8 2.4 2.2 Utilities 2.5 3.2 3.2 Volatility Measures DJ U.S. S&P 500 Total Market Index FA Index R-Squared 0.99 0.99 Beta 1.01 0.96 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Apple Inc. Computer Hardware 2.7% Exxon Mobil Corp. Integrated Oil & Gas 2.3 General Electric Co. Industrial Conglomerates 1.9 JPMorgan Chase & Co. Diversified Financial Services 1.8 Johnson & Johnson Pharmaceuticals 1.7 Wells Fargo & Co. Diversified Banks 1.5 Chevron Corp. Integrated Oil & Gas 1.4 AT&T Inc. Integrated Telecommunication Services 1.4 Pfizer Inc. Pharmaceuticals 1.4 Berkshire Hathaway Inc. Multi-Sector Holdings 1.4 Top Ten 17.5% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated January 28, 2013, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2013, the expense ratios were 0.36% for Investor Shares and 0.26% for Admiral Shares. 13 Growth and Income Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: September 30, 2003, Through September 30, 2013 Initial Investment of $10,000 Average Annual Total Returns Periods Ended September 30, 2013 Final Value One Five Ten of a $10,000 Year Years Years Investment Growth and Income Fund
